Exhibit 10.25

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

STOCK APPRECIATION RIGHTS

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. See “Exercise Procedures/Withholding Taxes” for further information.

 

The purpose of this award is to motivate your future performance for future
services to be provided while the award is outstanding and to align your
interests with those of the Firm and its shareholders. Your prior performance
was considered as a factor in determining the amount of your award.

Exercisable Dates/ Expiration Date   

This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below.

 

Your award will remain exercisable until the earlier of the tenth anniversary of
the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Full
Career Eligibility, Death, and Total Disability, no Stock Appreciation Right may
be exercised after its Expiration Date.

Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time, as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award of Stock Appreciation Rights. You can access this policy through the
following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment



--------------------------------------------------------------------------------

Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award and/or to recover from you the net gain
realized by you on any exercise of Stock Appreciation Rights under this award as
set forth in “Remedies”:

 

•      If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you; or

 

•      If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, “Death” and “Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•      the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certifications Requirement set forth below.

 

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not (i) perform services in any capacity
(including self-employment) for a Financial Services Company (as defined below)
or (ii) work in your profession (whether or not for a Financial Services
Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements. Additional
advance notice requirements may apply for employees subject to notice period
policies. (See “Special Notice Period” below.)



--------------------------------------------------------------------------------

  

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such two year
period.

 

Disability:

 

In the event that your employment with the Firm terminates because:

 

(i)       you are unable to return to work while you are receiving benefits
under the JPMorgan Chase Long Term Disability Plan, or for non-U.S. employees,
under the equivalent JPMorgan Chase-sponsored local country plan (“LTD Plan”),
or

 

(ii)      if you are not covered by a LTD Plan, you are unable to return to work
due to a long-term disability that would qualify for benefits under the
applicable LTD Plan, as determined by the Firm or a third-party designated by
the Firm, and you request in writing the ability to continue to exercise due to
such disability within 30 days of the date your employment terminates and
provide requested supporting documentation

 

then you may exercise for a two year period measured from the date that your
employment terminates any Stock Appreciation Rights that were exercisable as of
the date of your termination; provided that you satisfy the
Release/Certification Requirements set forth below.

 

Cancellation after the One or Two Year Period or Ninety Day Period:

 

Any Stock Appreciation Rights that are not exercised within the applicable one
or two year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements:

 

In order to have all or any portion of your award remain exercisable after the
termination of your employment under any of the foregoing circumstances (other
than death):

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      you also must certify compliance with the above requirements relevant to
you and with all other terms of the Award Agreement (See “Your Obligations”
below.), pursuant to procedures established by the Firm in connection with any
exercise of Stock Appreciation Rights.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an



--------------------------------------------------------------------------------

   amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated because his or her job was
eliminated, or the individual’s employment with the Firm has been terminated for
more than six months, or (iii) to the fullest extent enforceable under
applicable law, solicit or induce or attempt to induce to leave the Firm, or
divert or attempt to divert from doing business with the Firm, any then current
customers, suppliers or other persons or entities that were serviced by you or
whose names became known to you by virtue of your employment with the Firm, or
otherwise interfere with the relationship between the Firm and such customers,
suppliers or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form that is intended to, or reasonably
could be foreseen to, embarrass or criticize the Firm or its employees,
directors or shareholders as a group. This shall not preclude you from reporting
to the Firm’s management or directors or to the government or a regulator
conduct you believe to be in violation of the law or the Firm’s Code of Conduct
or responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding) with respect to which you may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.



--------------------------------------------------------------------------------

•      Special Notice Period

  

If you are subject to a notice policy, whether by contract or policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the cancellation of the award as provided for in “Termination of
Employment,” all or part of your award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment,

 

•      you have not returned the required forms specified under
“Release/Certification” within the specified deadline,

 

•      you violated any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm in its sole discretion determines cancellation is appropriate
pursuant to the “Recapture Provision” above, and cancellation occurs within one
year after the applicable Exercisable Date (except in the case of Cause, where
the entire outstanding award may be cancelled).

•      Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,”

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,

 

•      during the one year period prior to the termination of your employment
for Cause, including a later determination by the Firm that your employment
could have been terminated for Cause (in which case the one year period will be
measured from your actual termination date), or

 

•      during the one year period immediately following the date that the Stock
Appreciation Rights became exercisable, provided that during such one year
period, the Firm, in its sole discretion, determines that the application of the
“Recovery Provisions” above is appropriate to such exercise(s)

 

you may be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other



--------------------------------------------------------------------------------

   remedies the Firm may have under law or equity. In any action or proceeding
by the Firm to enforce the terms and conditions of this Award Agreement where
the Firm is the prevailing party, the Firm shall be entitled to recover from you
its reasonable attorneys’ fees and expenses incurred in such action or
proceeding. Administrative Provisions   

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures. Under these procedures, the Firm reserves the right to
prohibit exercise of stock appreciation awards for a period of time, such as
during a black-out period where trading in the Firm’s stock is restricted, or
for legal, accounting or regulatory reasons. In such an event, the Firm will not
change expiration dates or make other adjustments to awards to compensate for
the time that exercise is prohibited.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). In addition, the Firm, in its sole discretion, may implement any
other desirable or necessary procedures, so that appropriate withholding and
other taxes are paid to the competent authorities. This may include, but is not
limited to, restricting transferability of the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future, nor is its
value included in any severance calculation.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.



--------------------------------------------------------------------------------

  

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement, (ii)
determine the reason for termination of employment, (iii) determine the
application of the post-employment obligations and cancellation and recovery
provisions, (iv) decide all claims arising with respect to this Award, and (v)
delegate such authority as it deems appropriate. Any determination by the
Committee or its delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section 409A.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled Exercisable Date shall not be deemed to
materially adversely affect your rights under this Award Agreement and shall not
require your written consent. This Award Agreement may not be amended except in
writing signed by the Director Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources of JPMorgan Chase may reform the relevant provisions
(e.g. as to length of service, geographical area or scope) to the extent the
Firm considered necessary to make the provision enforceable under applicable
law.

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares, (iv) at its
discretion, establishing brokerage account on your behalf, and (v) all other
lawful purposes related to your employment and this award and that the Firm may
provide such data to third party vendors with whom it has contracted to provide
such services. You may terminate this authorization at any time except with
respect to tax and regulatory reporting. In such case, your award will be
cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

   Waiver of Jury Trial/Class Claims: By accepting this award, you agree with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action. Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

STOCK APPRECIATION RIGHTS

Tier 1

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. See “Exercise Procedures/Withholding Taxes” for further information.

 

The purpose of this award is to motivate your future performance for future
services to be provided while the award is outstanding and to align your
interests with those of the Firm and its shareholders. Your prior performance
was considered as a factor in determining the amount of your award.

Exercisable Dates/

Expiration Date

  

This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below.

 

Your award will remain exercisable until the earlier of the tenth anniversary of
the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Full
Career Eligibility, Death, and Total Disability, no Stock Appreciation Right may
be exercised after its Expiration Date.

Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time, as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award of Stock Appreciation Rights. You can access this policy through the
following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment



--------------------------------------------------------------------------------

Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)    Notwithstanding any terms of this Award Agreement to the
contrary, JPMorgan Chase reserves the right in its sole discretion to cancel
outstanding Stock Appreciation Rights under this award and/or to recover from
you the net gain realized by you on any exercise of Stock Appreciation Rights
under this award as set forth in “Remedies”:   

•       If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•       If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•       If this award was based on a material misrepresentation by you; or

 

•       If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or

 

•       If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, “Death” and “Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•       the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•       after you are notified that your job will be eliminated, you provide
such services as requested by the Firm in a cooperative and professional manner,
and

 

•       you satisfy the Release/Certifications Requirement set forth below.

 

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•       you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•       you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•       for the exercise period, you do not (i) perform services in any capacity
(including self-employment) for a Financial Services Company (as defined below)
or (ii) work in your profession (whether or not for a Financial Services
Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•       you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements. Additional
advance notice requirements may apply for employees subject to notice period
policies. (See “Special Notice Period” below.)



--------------------------------------------------------------------------------

  

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such two year
period.

 

Disability:

 

In the event that your employment with the Firm terminates because:

 

(iii)    you are unable to return to work while you are receiving benefits under
the JPMorgan Chase Long Term Disability Plan, or for non-U.S. employees, under
the equivalent JPMorgan Chase-sponsored local country plan (“LTD Plan”), or

 

(iv)     if you are not covered by a LTD Plan, you are unable to return to work
due to a long-term disability that would qualify for benefits under the
applicable LTD Plan, as determined by the Firm or a third-party designated by
the Firm, and you request in writing the ability to continue to exercise due to
such disability within 30 days of the date your employment terminates and
provide requested supporting documentation

 

then you may exercise for a two year period measured from the date that your
employment terminates any Stock Appreciation Rights that were exercisable as of
the date of your termination; provided that you satisfy the
Release/Certification Requirements set forth below.

 

Cancellation after the One or Two Year Period or Ninety Day Period:

 

Any Stock Appreciation Rights that are not exercised within the applicable one
or two year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements:

 

In order to have all or any portion of your award remain exercisable after the
termination of your employment under any of the foregoing circumstances (other
than death):

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      you also must certify compliance with the above requirements relevant to
you and with all other terms of the Award Agreement (See “Your Obligations”
below.), pursuant to procedures established by the Firm in connection with any
exercise of Stock Appreciation Rights.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem



--------------------------------------------------------------------------------

   appropriate, including, but not limited to, restricting the sale, assignment,
transfer, pledge or encumbrance of such Common Stock. The imposition of such
restrictions shall not be deemed an amendment of your Award Agreement subject to
your consent. In the Firm’s discretion, such shares may be held in an account
with the Firm’s stock transfer agent. Notwithstanding the foregoing, this
restriction on disposition and transfer of shares shall not apply to your
beneficiary in the event of your death. Your Obligations    In consideration of
the grant of this award, you agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated because his or her job was
eliminated, or the individual’s employment with the Firm has been terminated for
more than six months, or (iii) to the fullest extent enforceable under
applicable law, solicit or induce or attempt to induce to leave the Firm, or
divert or attempt to divert from doing business with the Firm, any then current
customers, suppliers or other persons or entities that were serviced by you or
whose names became known to you by virtue of your employment with the Firm, or
otherwise interfere with the relationship between the Firm and such customers,
suppliers or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form that is intended to, or reasonably
could be foreseen to, embarrass or criticize the Firm or its employees,
directors or shareholders as a group. This shall not preclude you from reporting
to the Firm’s management or directors or to the government or a regulator
conduct you believe to be in violation of the law or the Firm’s Code of Conduct
or responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding) with respect to which you may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.



--------------------------------------------------------------------------------

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice policy, whether by contract or policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the cancellation of the award as provided for in “Termination of
Employment,” all or part of your award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment,

 

•      you have not returned the required forms specified under
“Release/Certification” within the specified deadline,

 

•      you violated any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm in its sole discretion determines cancellation is appropriate
pursuant to the “Recapture Provision” above, and cancellation occurs within one
year after the applicable Exercisable Date (except in the case of Cause, where
the entire outstanding award may be cancelled).

•      Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,”

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,

 

•      during the one year period prior to the termination of your employment
for Cause, including a later determination by the Firm that your employment
could have been terminated for Cause (in which case the one year period will be
measured from your actual termination date), or

 

•      during the one year period immediately following the date that the Stock
Appreciation Rights became exercisable, provided that during such one year
period, the Firm, in its sole discretion, determines that the application of the
“Recovery Provisions” above is appropriate to such exercise(s)

 

you may be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.



--------------------------------------------------------------------------------

   You agree that this payment represents recovery of shares to which you were
not entitled under this Award Agreement and is not to be construed in any manner
as a penalty. You also acknowledge that a violation or attempted violation of
the obligations set forth herein will cause immediate and irreparable damage to
the Firm, and therefore agree that the Firm shall be entitled as a matter of
right to an injunction, from any court of competent jurisdiction, restraining
any violation or further violation of such obligations; such right to an
injunction, however, shall be cumulative and in addition to whatever other
remedies the Firm may have under law or equity. In any action or proceeding by
the Firm to enforce the terms and conditions of this Award Agreement where the
Firm is the prevailing party, the Firm shall be entitled to recover from you its
reasonable attorneys’ fees and expenses incurred in such action or proceeding.
Administrative Provisions   

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures. Under these procedures, the Firm reserves the right to
prohibit exercise of stock appreciation awards for a period of time, such as
during a black-out period where trading in the Firm’s stock is restricted, or
for legal, accounting or regulatory reasons. In such an event, the Firm will not
change expiration dates or make other adjustments to awards to compensate for
the time that exercise is prohibited.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). In addition, the Firm, in its sole discretion, may implement any
other desirable or necessary procedures, so that appropriate withholding and
other taxes are paid to the competent authorities. This may include, but is not
limited to, restricting transferability of the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be
valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future, nor is its
value included in any severance calculation.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common



--------------------------------------------------------------------------------

  

stock, merger, consolidation, spin-off, combination or exchange of shares or
other similar corporate change, or any distributions to stockholders of Common
Stock other than regular cash dividends, the Committee will make an equitable
substitution or proportionate adjustment, in the number or kind of shares of
Common Stock or other securities issued or reserved for issuance pursuant to the
Plan and to any Stock Appreciation Rights (including but not to limited to their
Exercise Price) outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement, (ii)
determine the reason for termination of employment, (iii) determine the
application of the post-employment obligations and cancellation and recovery
provisions, (iv) decide all claims arising with respect to this Award, and (v)
delegate such authority as it deems appropriate. Any determination by the
Committee or its delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section 409A.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled Exercisable Date shall not be deemed to
materially adversely affect your rights under this Award Agreement and shall not
require your written consent. This Award Agreement may not be amended except in
writing signed by the Director Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources of JPMorgan Chase may reform the relevant provisions
(e.g. as to length of service, geographical area or scope) to the extent the
Firm considered necessary to make the provision enforceable under applicable
law.

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares, (iv) at its
discretion, establishing brokerage account on your behalf, and (v) all other
lawful purposes related to your employment and this award and that the Firm may
provide such data to third party vendors with whom it has contracted to provide
such services. You may terminate this authorization at any time except with
respect to tax and regulatory reporting. In such case, your award will be
cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the



--------------------------------------------------------------------------------

  

event such a dispute is not subject to arbitration for any reason, you agree to
accept the exclusive jurisdiction and venue of the United States District Court
for the Southern District of New York with respect to any judicial proceeding in
connection with this award or the Plan. You waive, to the fullest extent
permitted by law, any objection to personal jurisdiction or to the laying of
venue of such dispute and further agree not to commence any action arising out
of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action.

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

STOCK APPRECIATION RIGHTS

OPERATING COMMITTEE

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding Stock Appreciation Rights pursuant to
the terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Stock Appreciation Rights represent the right, following exercise, to receive
(without payment), a number of shares of JPMorgan Chase Common Stock, the Fair
Market Value of which, as of the date of exercise, is equal to the excess of the
Fair Market Value of one share of such Common Stock on such exercise date over
the Exercise Price, multiplied by the number of Stock Appreciation Rights being
exercised. See “Exercise Procedures/Withholding Taxes” for further information.

 

The purpose of this award is to motivate your future performance for future
services to be provided while the award is outstanding and to align your
interests with those of the Firm and its shareholders. Your prior performance
was considered as a factor in determining the amount of your award.



--------------------------------------------------------------------------------

Exercisable Dates/

Expiration Date

  

This award is intended and expected to become exercisable on the “Exercisable
Dates” set forth in your Award Agreement, provided that you are continuously
employed by the Firm through the relevant Exercisable Date or you meet the
requirements to allow your award to remain outstanding upon termination of
employment as described below. However, the number of Stock Appreciation Rights
that have not yet become exercisable may be reduced (and therefore may be
cancelled) or Exercisable Dates may be deferred (but not beyond the Expiration
Date), in the event that the Chief Executive Officer of JPMorgan Chase (“CEO”)
determines that your performance in relation to the priorities for your position
or the Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee has been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms. Such a determination is subject to
ratification by the Compensation and Management Development Committee of the
Board of Directors of JPMorgan Chase (“Committee”). In the case of an award to
the CEO, such determinations shall be made by the Committee.

 

Your award will remain exercisable until the earlier of the tenth anniversary of
the Grant Date (the “Expiration Date”) or the date the award is cancelled
pursuant to this Award Agreement. Notwithstanding any provision herein,
including but not limited to those provisions governing Job Elimination, Full
Career Eligibility, Death, and Total Disability, no Stock Appreciation Right may
be exercised after its Expiration Date.

Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time, as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award of Stock Appreciation Rights. You can access this policy through the
following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment

Recapture Provisions

(Detrimental Conduct,

Risk-Related and Other Recapture Provisions)

  

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel outstanding Stock
Appreciation Rights under this award and/or to recover from you the net gain
realized by you on any exercise of Stock Appreciation Rights under this award as
set forth in “Remedies”:

 

•       If you engaged in conduct detrimental to the Firm, insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•       If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•       If this award was based on a material misrepresentation by you, or

 

•       If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or

 

•       If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

Termination of Employment   

Except as explicitly set forth below under “Job Elimination,” “Full Career
Eligibility”, “Death” and “Disability,” any Stock Appreciation Rights
outstanding under this award will be cancelled effective on the date your
employment with the Firm terminates for any reason.

 

Job Elimination:

 

For the one year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the Exercisable Date
occurring during such one year period), any Stock Appreciation Right that is
exercisable on your termination date or becomes exercisable during such period
may be exercised by you in the event that:

 

•       the Director Human Resources of the Firm or nominee in his/her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and



--------------------------------------------------------------------------------

  

•    after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•    you satisfy the Release/Certifications Requirement set forth below.

 

Full Career Eligibility:

 

For the two year period commencing with the date of termination of your
employment (or if longer the 90 day period commencing with the last Exercisable
Date occurring during such two year period), any Stock Appreciation Right that
is exercisable on your termination date or becomes exercisable during such
period may be exercised by you in the event that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the exercise period, you do not (i) perform services in any capacity
(including self-employment) for a Financial Services Company (as defined below)
or (ii) work in your profession (whether or not for a Financial Services
Company); provided that you may work for a government, education or
Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during the 90-day period or shorten the length of
the 90-day notice period at the Firm’s discretion, but to a date no earlier than
the date you would otherwise meet the age and service requirements. Additional
advance notice requirements may apply for employees subject to notice period
policies. (See “Special Notice Period” below.)

 

You must notify JPMorgan Chase in advance in writing if you are to perform
services for any party or if you are self-employed following the date of your
termination of employment. Failure to provide such notification could impact
your right to exercise.

 

Death:

 

If you die while employed by the Firm, your designated beneficiary on file with
the Human Resources Department (or if no beneficiary is on file or survives you,
then your estate) may exercise for a two year period measured from date of your
death (or if longer the 90 day period commencing with the last Exercisable Date
occurring during such two year period) (i) any Stock Appreciation Rights that
were exercisable as of that date and (ii) any Stock Appreciation Rights that
would have become exercisable had you remained employed during such two year
period.

 

Disability:

 

In the event that your employment with the Firm terminates because:

 

(v)      you are unable to return to work while you are receiving benefits under
the JPMorgan Chase Long Term Disability Plan, or for non-U.S. employees, under
the equivalent JPMorgan Chase-sponsored local country plan (“LTD Plan”), or

 

(vi)     if you are not covered by a LTD Plan, you are unable to return to work
due to a long-term disability that would qualify for benefits under the
applicable LTD Plan, as determined by the Firm or a third-party designated by
the Firm, and you request in writing the ability to continue to exercise due to
such disability within 30 days of the date your employment terminates and
provide requested supporting documentation

 

then you may exercise for a two year period measured from the date that your
employment terminates any Stock Appreciation Rights that were exercisable as of
the date of your termination; provided that you satisfy the
Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

  

Cancellation after the One or Two Year Period or Ninety Day Period:

 

Any Stock Appreciation Rights that are not exercised within the applicable one
or two year period or ninety day period described above will be cancelled.

 

Release/Certification Requirements

 

In order to have all or any portion of your award remain exercisable after the
termination of your employment under any of the foregoing circumstances (other
than death):

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      you also must certify compliance with the above requirements relevant to
you and with all other terms of the Award Agreement (See “Your Obligations”
below.), pursuant to procedures established by the Firm in connection with any
exercise of Stock Appreciation Rights.

Restriction on Disposition of Shares Derived from an Exercise Under this Award
   If you exercise any part of your award before the fifth anniversary of the
Grant Date, then you may not sell, assign, transfer, pledge or encumber the net
number of shares of Common Stock derived from such exercise until the fifth
anniversary of the Grant Date. Prior to the fifth anniversary of the Grant Date
and prior to any exercise date thereafter, JPMorgan Chase may impose, for such
date and up to 30 days following such date, such restrictions on the Common
Stock to be issued to you as it may deem appropriate, including, but not limited
to, restricting the sale, assignment, transfer, pledge or encumbrance of such
Common Stock. The imposition of such restrictions shall not be deemed an
amendment of your Award Agreement subject to your consent. In the Firm’s
discretion, such shares may be held in an account with the Firm’s stock transfer
agent. Notwithstanding the foregoing, this restriction on disposition and
transfer of shares shall not apply to your beneficiary in the event of your
death. Your Obligations    In consideration of the grant of this award, you
agree to comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment (or if longer, the exercise period), you will not directly or
indirectly, whether on your own behalf or on behalf of any other party, without
the prior written consent of the Director Human Resources of JPMorgan Chase: (i)
solicit, induce or encourage any of the Firm’s then current employees to leave
the Firm or to apply for employment elsewhere, (ii) hire any employee or former
employee who was employed by the Firm at the date your employment terminated,
unless the individual’s employment terminated because his or her job was
eliminated, or the individual’s employment with the Firm has been terminated for
more than six months, or (iii) to the fullest extent enforceable under
applicable law, solicit or induce or attempt to induce to leave the Firm, or
divert or attempt to divert from doing business with the Firm, any then current
customers, suppliers or other persons or entities that were serviced by you or
whose names became known to you by virtue of your employment with the Firm, or
otherwise interfere with the relationship between the Firm and such customers,
suppliers or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.



--------------------------------------------------------------------------------

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form that is intended to, or reasonably
could be foreseen to, embarrass or criticize the Firm or its employees,
directors or shareholders as a group. This shall not preclude you from reporting
to the Firm’s management or directors or to the government or a regulator
conduct you believe to be in violation of the law or the Firm’s Code of Conduct
or responding truthfully to questions or requests for information to the
government, a regulator or in a court of law in connection with a legal or
regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation or governmental proceeding) with respect to which you may
have knowledge or information, subject to reimbursement for actual, appropriate
and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice policy, whether by contract or policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of such notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•      Cancellation

  

In addition to the cancellation of the award as provided for in “Termination of
Employment,” all or part of your award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment,



--------------------------------------------------------------------------------

  

•      you have not returned the required forms specified under
“Release/Certification” within the specified deadline,

 

•      you violated any of the provisions as set forth above in “Your
Obligations,” or

 

•      the Firm in its sole discretion determines cancellation is appropriate
pursuant to the “Recapture Provision” above, and cancellation occurs within one
year after the applicable Exercisable Date (except in the case of Cause, where
the entire outstanding award may be cancelled).

•    Recovery

  

In addition, if you received shares under this award resulting from an exercise:

 

•      during the one year prior to the violation of any of the provisions as
set forth above in “Your Obligations,”

 

•      following termination of employment when you were not in compliance with
the employment restrictions then applicable to you during the exercise period,

 

•      during the one year period prior to the termination of your employment
for Cause, including a later determination by the Firm that your employment
could have been terminated for Cause (in which case the one year period will be
measured from your actual termination date), or

 

•      during the one year period immediately following the date that the Stock
Appreciation Rights became exercisable, provided that during such one year
period, the Firm, in its sole discretion, determines that the application of the
“Recovery Provisions” above is appropriate to such exercise(s)

 

you may be required to pay the Firm an amount equal to the gain on each such
exercise less withholding taxes. Payment may be made in shares of Common Stock
or in cash and may be deducted by the Firm from any shares that are subject to
restriction on disposition as described above.

 

You agree that this payment represents recovery of shares to which you were not
entitled under this Award Agreement and is not to be construed in any manner as
a penalty. You also acknowledge that a violation or attempted violation of the
obligations set forth herein will cause immediate and irreparable damage to the
Firm, and therefore agree that the Firm shall be entitled as a matter of right
to an injunction, from any court of competent jurisdiction, restraining any
violation or further violation of such obligations; such right to an injunction,
however, shall be cumulative and in addition to whatever other remedies the Firm
may have under law or equity. In any action or proceeding by the Firm to enforce
the terms and conditions of this Award Agreement where the Firm is the
prevailing party, the Firm shall be entitled to recover from you its reasonable
attorneys’ fees and expenses incurred in such action or proceeding.

Administrative Provisions   

Exercise Procedures/Withholding Taxes: The exercise of Stock Appreciation Rights
shall be in accordance with the Firm’s procedures for exercises of such awards.
The date of exercise shall be the date when the properly completed notice of
exercise is received and accepted by the Firm or its designee in accordance with
the Firm’s procedures. Under these procedures, the Firm reserves the right to
prohibit exercise of stock appreciation awards for a period of time, such as
during a black-out period where trading in the Firm’s stock is restricted, or
for legal, accounting or regulatory reasons. In such an event, the Firm will not
change expiration dates or make other adjustments to awards to compensate for
the time that exercise is prohibited.

 

Following each exercise, the Firm will retain from each distribution the number
of shares of Common Stock required to satisfy applicable tax obligations
(including, to the extent legally permissible, recovery by the Firm of fringe
benefit taxes). In addition, the Firm, in its sole discretion, may implement any
other desirable or necessary procedures, so that appropriate withholding and
other taxes are paid to the competent authorities. This may include, but is not
limited to, restricting transferability of the shares.

 

Assignment or Transfer: Except as otherwise provided in this Award Agreement,
Stock Appreciation Rights shall not be assignable or transferable or subject to
any lien, obligation or liability. You may make a gift of unexpired, unexercised
Stock Appreciation Rights, subject to the Firm’s prior consent, to an immediate
family member or a trust (or similar vehicle) for the benefit of these immediate
family members (or beneficiaries) as defined below. JPMorgan Chase may condition
its prior consent to receipt of an agreement by you and proposed transferee
containing such terms and conditions and undertakings as JPMorgan Chase deems
appropriate in its sole and absolute discretion. No attempted transfer will be



--------------------------------------------------------------------------------

  

valid without the Firm’s prior consent. “Immediate family members” include your
parents, parents-in-law, children (including adopted children), grandchildren,
and siblings or a trust exclusively for the benefit of one or more of these
immediate family members. Your spouse is an Immediate Family Member but only if
Stock Appreciation Rights are transferred to a trust (or similar vehicle) for
the benefit of such spouse, which trust includes one or more other Immediate
Family Members as beneficiaries.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained herein constitutes a contract of
employment or continued employment. Employment is at-will and may be terminated
by either you or JPMorgan Chase for any reason at any time. This award does not
confer any right or entitlement to, nor does the award impose any obligation on
the Firm to provide, the same or any similar award in the future, nor is its
value included in any severance calculation.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm.

 

Cancellation/Substitution: JPMorgan Chase may, in its sole discretion and for
any reason, cancel outstanding unexercised Stock Appreciation Rights and
substitute an equal number of non-qualified stock options to purchase the same
number of shares of common stock of JPMorgan Chase represented by the cancelled
Stock Appreciation Rights. Such substituted options shall have the same exercise
price, Expiration Date and other terms and conditions that were applicable to
the Stock Appreciation Rights; provided that the method of exercise and the
payment of exercise price, as well as the method of payment of withholding
taxes, may be changed by JPMorgan Chase.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Stock Appreciation Rights (including but not to limited to their Exercise Price)
outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement, (ii)
determine the reason for termination of employment, (iii) determine the
application of the post-employment obligations and cancellation and recovery
provisions, (iv) decide all claims arising with respect to this Award, and (v)
delegate such authority as it deems appropriate. Any determination by the
Committee or its delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s determinations under
the Plan and the Award Agreements are not required to be uniform. By way of
clarification, the Firm shall be entitled to make non-uniform and selective
determinations and modifications under Award Agreements and the Plan.

 

This Award is intended to be exempt from the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) and shall be
interpreted accordingly. Notwithstanding anything else herein or in the Plan, no
action described herein or in the Plan shall be permitted if the Firm determines
such action would result in the imposition of additional tax under Section
409A.”

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled Exercisable Date shall not be deemed to
materially adversely affect your rights under this Award Agreement and shall not
require your written consent. This Award Agreement may not be amended except in
writing signed by the Director Human Resources of JPMorgan Chase.



--------------------------------------------------------------------------------

  

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources of JPMorgan Chase may reform the relevant provisions
(e.g. as to length of service, geographical area or scope) to the extent the
Firm considered necessary to make the provision enforceable under applicable
law.

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares, (iv) at its
discretion, establishing brokerage account on your behalf, and (v) all other
lawful purposes related to your employment and this award and that the Firm may
provide such data to third party vendors with whom it has contracted to provide
such services. You may terminate this authorization at any time except with
respect to tax and regulatory reporting. In such case, your award will be
cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action.

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than an immaterial and inadvertent violation or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is or might reasonably be
expected to be injurious to the interests of the Firm or its relationship with a
customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,



--------------------------------------------------------------------------------

  

•      insurance, including but not limited to, guaranteeing against loss, harm
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c) (3) of the Internal Revenue Code. Section 501(c) (3)
includes entities organized and operated exclusively for religious, charitable,
scientific, testing for public safety, literary or educational purposes, or to
foster national or international amateur sports competition or for the
prevention of cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

RESTRICTED STOCK UNIT AWARD

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is to motivate your future performance for services to
be provided during the vesting periods and to align your interests with those of
the Firm and its shareholders. Your prior performance was considered as a factor
in determining the amount of your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding under this award.

Vesting Dates,

Vesting Periods

  

This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, vesting is subject to the “Recapture Provisions”
below.

 

The period from the Grant Date to each vesting date will be a separate “vesting
period.”

Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award. You can access this policy through the following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment



--------------------------------------------------------------------------------

Recapture Provisions

(Detrimental Conduct,

Risk-Related and Other Recapture Provisions)

  

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

 

See “Remedies” below for additional information. The Firm’s right to cancel
and/or recover value of this award (or any cash bonus) under the JPMorgan Chase
Bonus Recoupment Policy and the other provisions of this award relate to the
organizational goals of the Firm as that as defined regulations issued under
Section 409A of the Internal Revenue Code (“Code”).



--------------------------------------------------------------------------------

Termination of Employment    Except as explicitly set forth below under “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason. Job Elimination, Full Career Eligibility, Government Office, Disability
  

You will be eligible to continue to vest in your outstanding restricted stock
units under the terms of this award following the termination of your employment
if one of the following circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or (ii) work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

You must notify JPMorgan Chase in writing in advance if you plan to perform
services for any party or if you will be self-employed during the vesting
periods. Failure to provide such notification could impact award vesting.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section “Government Office.”



--------------------------------------------------------------------------------

  

Disability:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•       your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (“LTD Plan”), or (ii) if you are not covered
by a LTD Plan, you are unable to return to work due to a long-term disability
that would qualify for benefits under the applicable LTD Plan, as determined by
the Firm or a third-party designated by the Firm, and you request in writing
continued vesting due to such disability within 30 days of the date your
employment terminates and provide requested supporting documentation; and

 

•       you satisfy the Release/Certification Requirements set forth below.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•       you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•       with respect to Full Career Eligibility, prior to the termination of
your employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•       except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations” below.)

Death    If you die while you are eligible to vest in restricted stock units
under this award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations    In consideration of the grant of this award, you agree to
comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.



--------------------------------------------------------------------------------

•       Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•       Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•       Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•       Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•       Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•       Cancellation

  

In addition to the provisions described under “Termination of Employment” and
“Recapture Provisions”, your outstanding restricted stock units under this award
may be cancelled if:

 

•       the Firm in its sole discretion determines that you are not in
compliance with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•       you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or

 

•       you violate any of the provisions as set forth above in “Your
Obligations.”



--------------------------------------------------------------------------------

•       Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•       shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations,”

 

•       shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period,

 

•       shares distributed within the one year period immediately preceding and
any time after your termination of employment, if your employment was terminated
or the Firm determines that your employment could have been terminated, for
Cause,

 

•       for a period up to one year after shares are distributed under this
award (or any longer period applicable in the case of termination for Cause), to
the extent that the Firm determines appropriate pursuant to “Recapture
Provisions” above.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Administrative Provisions   

Withholding Taxes: Except as described in the next two sentences, the Firm will
retain from each distribution the number of shares of Common Stock required to
satisfy applicable tax obligations (including, to the extent legally
permissible, recovery by the Firm of fringe benefit taxes). Alternatively, the
Firm, in its sole discretion, may implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to
vested shares, the award and dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
shares, the dividend equivalents or the award directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award, or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm. The Firm may not retain such funds or securities
payable under this award until such time as they would otherwise be
distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. The imposition
of such restrictions shall not be deemed an amendment of your Award Agreement
subject to your consent. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its discretion, to establish on your behalf a brokerage account in your
name with the Firm and deliver to that brokerage account any vested shares
derived from the award and, for avoidance of doubt, you further agree that it
shall apply to prior awards. JPMorgan Chase’s obligation hereunder is unfunded.



--------------------------------------------------------------------------------

  

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your award is
not subject to a substantial risk of forfeiture as defined by regulations issued
under Section 409A of the Code, then the remainder of each calendar year
immediately following (i) each vesting date shall be a payment date for purposes
of distributing the vested portion of the award and (ii) each date that JPMorgan
Chase specifies for payment of dividends declared on its Common Stock shall be
the payment date(s) for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by such Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and



--------------------------------------------------------------------------------

  

any restrictions imposed with respect to shares of Common Stock that are issued
to you as set forth in under the “No Ownership Rights” shall not be deemed to
materially adversely affect your rights under this Award Agreement requiring
your consent. This Award Agreement may not be amended except in writing signed
by the Director Human Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective as of the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.



--------------------------------------------------------------------------------

  

Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim

brought in connection with your employment with the Firm (i) to waive the right
to a jury trial and (ii) that any judicial proceeding or arbitration claim will
be brought on an individual basis, and you hereby waive any right to submit,
initiate, or participate in a representative capacity or as a plaintiff,
claimant or member in a class action, collective action, or other representative
or joint action.

 

Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. (whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments; advising on, or investing in, private
equity or real estate,

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,

 

  •  

75% if you have at least 4 but less than 5 years of continuous service, or

 

  •  

100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.

Conditions for Continued Vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility. If you breach “Your Obligations” or fail to comply with
requirements of “Full Career Eligibility”, for example, by becoming employed by
a Financial Service Company, during the remaining vesting period, you will be
required to repay the Fair Market Value, determined as of the date the shares
were distributed, of any shares that would not otherwise have vested during that
period.

Failure to Satisfy Conditions for Continued Vesting

If you do not satisfy the above “Conditions for Continued Vesting,” your award
will be immediately cancelled. You also will be required to repay the Fair
Market Value of any shares that were distributed to you that would have been
outstanding as restricted stock units on the date you failed to satisfy the
“Condition for Continued Vesting” but for their accelerated distribution (as
described in the “Administrative Provisions” under the heading “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.

Full Career Eligibility

The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

RESTRICTED STOCK UNIT AWARD

Tier 1

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is to motivate your future performance for services to
be provided during the vesting periods and to align your interests with those of
the Firm and its shareholders. Your prior performance was considered as a factor
in determining the amount of your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding under this award.

Vesting Dates,

Protection-Based Vesting

  

This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, vesting is subject to the “Recapture Provisions”
below and the following protection-based vesting provisions.

 

If for any calendar year ending during the vesting period, a Line of Business in
which you are employed on the grant date or during the vesting period does not
meet its Line of Business Financial Threshold, then up to 50% of the restricted
stock units outstanding under this award and scheduled to vest on January 13,
2015 may be cancelled, if the Review Committee determines that cancellation is
appropriate in light of the facts and circumstances that led to the financial
results. Among the facts and circumstances to be considered in making such a
determination will be the causes of the financial results, who bears
responsibility for the results, the degree of internal control over the results
and Line of Business performance relative to comparable businesses in peer
firms. See “Definitions” below for the meaning of capitalized terms.



--------------------------------------------------------------------------------

   Any determination above with respect to performance-based vesting provisions
is subject to ratification by the Compensation and Management Development
Committee of the Board of Directors of JPMorgan Chase (“Committee”). Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award. You can access this policy through the following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment

Recapture Provisions

(Detrimental Conduct,

Risk-Related and Other Recapture Provisions)

  

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or

 

•      If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

 

See “Remedies” below for additional information. The Firm’s right to cancel
and/or recover value of this award (or any cash bonus) under the JPMorgan Chase
Bonus Recoupment Policy and the other provisions of this award relate to the
organizational goals of the Firm as that as defined regulations issued under
Section 409A of the Internal Revenue Code (“Code”).

Termination of Employment    Except as explicitly set forth below under “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason. Job Elimination, Full Career Eligibility, Government Office, Disability
  

You will be eligible to continue to vest in your outstanding restricted stock
units under the terms of this award following the termination of your employment
if one of the following circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and



--------------------------------------------------------------------------------

  

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or (ii) work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

With respect to Full Career Eligibility, you must notify JPMorgan Chase in
writing in advance if you plan to perform services for any party or if you will
be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section “Government Office.”

 

Disability:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (“LTD Plan”), or (ii) if you are not covered
by a LTD Plan, you are unable to return to work due to a disability (as defined
by the applicable) that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide requested supporting documentation; and

 

•      you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•      except in the case of a job elimination, it is your responsibility to
take the appropriate steps to certify to the Firm prior to each vesting date on
the authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations” below.)

Death    If you die while you are eligible to vest in restricted stock units
under this award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations    In consideration of the grant of this award, you agree to
comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its



--------------------------------------------------------------------------------

   employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.



--------------------------------------------------------------------------------

•    Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•    Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•    Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•    Cancellation

  

In addition to the provisions described under “Protection-Based Vesting,”
“Termination of Employment” and “Recapture Provisions”, your outstanding
restricted stock units under this award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations.”

•    Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations,”

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period,

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment, if your employment was terminated
or the Firm determines that your employment could have been terminated, for
Cause,

 

•      for a period up to one year after shares are distributed under this award
(or any longer period applicable in the case of termination for Cause), to the
extent that the Firm determines appropriate pursuant to “Recapture Provisions”
above.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining



--------------------------------------------------------------------------------

   any violation or further violation of such obligations; such right to an
injunction, however, shall be cumulative and in addition to whatever other
remedies the Firm may have under law or equity. In any action or proceeding by
the Firm to enforce the terms and conditions of this Award Agreement where the
Firm is the prevailing party, the Firm shall be entitled to recover from you its
reasonable attorneys’ fees and expenses incurred in such action or proceeding.
Administrative Provisions   

Withholding Taxes: Except as described in the next two sentences, the Firm will
retain from each distribution the number of shares of Common Stock required to
satisfy applicable tax obligations (including, to the extent legally
permissible, recovery by the Firm of fringe benefit taxes). Alternatively, the
Firm, in its sole discretion, may implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to
vested shares, the award and dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
shares, the dividend equivalents or the award directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award, or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm. The Firm may not retain such funds or securities
payable under this award until such time as they would otherwise be
distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. The imposition
of such restrictions shall not be deemed an amendment of your Award Agreement
subject to your consent. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its discretion, to establish on your behalf a brokerage account in your
name with the Firm and deliver to that brokerage account any vested shares
derived from the award and, for avoidance of doubt, you further agree that it
shall apply to prior awards. JPMorgan Chase’s obligation hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this



--------------------------------------------------------------------------------

  

award represent deferred compensation as defined in Section 409A and such shares
are distributable to you as a result your separation from service, then those
shares will be delivered to you on first business day of the first calendar
month after the expiration of six full months from date of your separation from
service. Further, if prior to any vesting date, your award is not subject to a
substantial risk of forfeiture as defined by regulations issued under Section
409A of the Code, then the remainder of each calendar year immediately following
(i) each vesting date shall be a payment date for purposes of distributing the
vested portion of the award and (ii) each date that JPMorgan Chase specifies for
payment of dividends declared on its Common Stock shall be the payment date(s)
for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by such Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective as of the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of



--------------------------------------------------------------------------------

  

employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action.

 

Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.



--------------------------------------------------------------------------------

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. (whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments;

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Line of Business” means the highest-level business unit of the Firm in which
your position is based (e.g., Investment Bank, Asset Management). All Corporate
Staff functions are considered a single Line of Business.

 

“Line of Business Financial Threshold” means the financial threshold as defined
by each Line of Business Chief Executive Officer and Chief Financial Officer,
and generally refers to (i) annual negative pre-provision net income at the Line
of Business level for all Lines of Business except Card Services and Corporate
Staff Functions, (ii) annual negative pre-tax, pre-loan loss reserve income at
the Line of Business level for Card Services; and (iii) negative annual net
income at the Firm level for Corporate Staff functions. The provision and
exclusion definitions and calculations for Lines of Business may vary and will
be communicated by Line of Business management.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

   “Review Committee” means a committee consisting of the Firm’s senior Risk,
Human Resources, Legal and Financial officers and the Chief Executive Officer of
the Line of Business for which the review is undertaken.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,

 

  •  

75% if you have at least 4 but less than 5 years of continuous service, or

 

  •  

100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.

Conditions for Continued Vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility. If you breach “Your Obligations” or fail to comply with
requirements of “Full Career Eligibility”, for example, by becoming employed by
a Financial Service Company, during the remaining vesting period, you will be
required to repay the Fair Market Value, determined as of the date the shares
were distributed, of any shares that would not otherwise have vested during that
period.

Failure to Satisfy Conditions for Continued Vesting

If you do not satisfy the above “Conditions for Continued Vesting,” your award
will be immediately cancelled. You also will be required to repay the Fair
Market Value of any shares that were distributed to you that would have been
outstanding as restricted stock units on the date you failed to satisfy the
“Condition for Continued Vesting” but for their accelerated distribution (as
described in the “Administrative Provisions” under the heading “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.

Full Career Eligibility

The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

RESTRICTED STOCK UNIT AWARD

Operating Committee

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is to motivate your future performance for services to
be provided during the vesting periods and to align your interests with those of
the Firm and its shareholders. Your prior performance was considered as a factor
in determining the amount of your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding under this award.

Vesting Dates,

Protection-Based Vesting

  

This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, vesting is subject to the “Recapture Provisions”
below and the following protection-based vesting provisions.

 

If for any calendar year ending during the vesting period, a Line of Business in
which you are employed on the grant date or during the vesting period does not
meet its Line of Business Financial Threshold, then up to 50% of the restricted
stock units outstanding under this award and scheduled to vest on January 13,
2015 may be cancelled, if the Review Committee determines that cancellation is
appropriate in light of the facts and circumstances that led to the financial
results. Among the facts and circumstances to be considered in making such a
determination will be the causes of the financial results, who bears
responsibility for the results, the degree of internal control over the results
and Line of Business performance relative to comparable businesses in peer
firms. See “Definitions” below for the meaning of capitalized terms.



--------------------------------------------------------------------------------

   Any determination above with respect to performance-based vesting provisions
is subject to ratification by the Compensation and Management Development
Committee of the Board of Directors of JPMorgan Chase (“Committee”). Vesting
Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award. You can access this policy through the following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment

Recapture Provisions (Detrimental Conduct, Risk-Related and Other Recapture
Provisions)   

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award:

 

•      If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•      If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•      If this award was based on a material misrepresentation by you, or

 

•      If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or

 

•      If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

 

See “Remedies” below for additional information. The Firm’s right to cancel
and/or recover value of this award (or any cash bonus) under the JPMorgan Chase
Bonus Recoupment Policy and the other provisions of this award relate to the
organizational goals of the Firm as that as defined regulations issued under
Section 409A of the Internal Revenue Code (“Code”).

Termination of Employment    Except as explicitly set forth below under “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason. Job Elimination, Full Career Eligibility, Government Office, Disability
   You will be eligible to continue to vest in your outstanding restricted stock
units under the terms of this award following the termination of your employment
if one of the following circumstances applies to you.



--------------------------------------------------------------------------------

  

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•     the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•     after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•     you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•     you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•     you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•     for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or (ii) work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and

 

•     you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

With respect to Full Career Eligibility, you must notify JPMorgan Chase in
writing in advance if you plan to perform services for any party or if you will
be self-employed during the vesting periods. Failure to provide such
notification could impact award vesting.

 

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)

 

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section “Government Office.”

 

Disability:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•     your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (“LTD Plan”), or (ii) if you are not covered
by a LTD Plan, you are unable to return to work due to a disability (as defined
by the applicable) that would qualify for benefits under the applicable LTD
Plan, as determined by the Firm or a third-party designated by the Firm;
provided that you (x) request in writing continued vesting due to such
disability within 30 days of the date your employment terminates, and (y)
provide requested supporting documentation; and

 

•     you satisfy the Release/Certification Requirements set forth below.



--------------------------------------------------------------------------------

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•     you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•     with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

•     except in the case of a job elimination, it is your responsibility to take
the appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations” below.)

Death    If you die while you are eligible to vest in restricted stock units
under this award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations    In consideration of the grant of this award, you agree to
comply with and be bound by the following:

•     Non-Solicitation of Employees and Customers

  

During your employment by the Firm and for one year following the termination of
your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers, suppliers or other persons or entities that were serviced by
you or whose names became known to you by virtue of your employment with the
Firm, or otherwise interfere with the relationship between the Firm and such
customers, suppliers or other persons or entities. This does not apply to
publicly known institutional customers that you service after your employment
with the Firm without the use of the Firm’s confidential or proprietary
information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•     Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.



--------------------------------------------------------------------------------

•     Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.



--------------------------------------------------------------------------------

•     Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•     Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•     Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.

Remedies   

•     Cancellation

  

In addition to the provisions described under “Protection-Based Vesting,”
“Termination of Employment” and “Recapture Provisions”, your outstanding
restricted stock units under this award may be cancelled if:

 

•     the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•     you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or

 

•     you violate any of the provisions as set forth above in “Your
Obligations.”

•     Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•     shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations,”

 

•     shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period,

 

•     shares distributed within the one year period immediately preceding and
any time after your termination of employment, if your employment was terminated
or the Firm determines that your employment could have been terminated, for
Cause,

 

•     for a period up to one year after shares are distributed under this award
(or any longer period applicable in the case of termination for Cause), to the
extent that the Firm determines appropriate pursuant to “Recapture Provisions”
above.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm



--------------------------------------------------------------------------------

   shall be entitled as a matter of right to an injunction, from any court of
competent jurisdiction, restraining any violation or further violation of such
obligations; such right to an injunction, however, shall be cumulative and in
addition to whatever other remedies the Firm may have under law or equity. In
any action or proceeding by the Firm to enforce the terms and conditions of this
Award Agreement where the Firm is the prevailing party, the Firm shall be
entitled to recover from you its reasonable attorneys’ fees and expenses
incurred in such action or proceeding. Administrative Provisions   

Withholding Taxes: Except as described in the next two sentences, the Firm will
retain from each distribution the number of shares of Common Stock required to
satisfy applicable tax obligations (including, to the extent legally
permissible, recovery by the Firm of fringe benefit taxes). Alternatively, the
Firm, in its sole discretion, may implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to
vested shares, the award and dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
shares, the dividend equivalents or the award directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award, or (ii) held in your name under any banking, brokerage or other
accounts or instruments maintained with the Firm, to satisfy any obligation or
debt that you owe to the Firm. The Firm may not retain such funds or securities
payable under this award until such time as they would otherwise be
distributable to you in accordance with the Award Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. The imposition
of such restrictions shall not be deemed an amendment of your Award Agreement
subject to your consent. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its discretion, to establish on your behalf a brokerage account in your
name with the Firm and deliver to that brokerage account any vested shares
derived from the award and, for avoidance of doubt, you further agree that it
shall apply to prior awards. JPMorgan Chase’s obligation hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are



--------------------------------------------------------------------------------

  

a specified employee as defined in the JPMorgan Chase 2005 Deferred Compensation
Plan and (iii) have incurred a separation from service (as defined In that Plan)
and if any units/ shares under this award represent deferred compensation as
defined in Section 409A and such shares are distributable to you as a result
your separation from service, then those shares will be delivered to you on
first business day of the first calendar month after the expiration of six full
months from date of your separation from service. Further, if prior to any
vesting date, your award is not subject to a substantial risk of forfeiture as
defined by regulations issued under Section 409A of the Code, then the remainder
of each calendar year immediately following (i) each vesting date shall be a
payment date for purposes of distributing the vested portion of the award and
(ii) each date that JPMorgan Chase specifies for payment of dividends declared
on its Common Stock shall be the payment date(s) for purposes of dividend
equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the terms of this Award Agreement; (ii)
determine the reason for termination of employment; (iii) determine application
of the post-employment obligations and cancellation and recovery provisions;
(iv) decide all claims arising with respect to this Award; and (v) delegate such
authority as it deems appropriate. Any determination by such Committee or its
delegate shall be binding on all parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective as of the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the



--------------------------------------------------------------------------------

  

Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.

 

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action.

 

Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.



--------------------------------------------------------------------------------

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. (whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments;

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Line of Business” means the highest-level business unit of the Firm in which
your position is based (e.g., Investment Bank, Asset Management). All Corporate
Staff functions are considered a single Line of Business.

 

“Line of Business Financial Threshold” means the financial threshold as defined
by each Line of Business Chief Executive Officer and Chief Financial Officer,
and generally refers to (i) annual negative pre-provision net income at the Line
of Business level for all Lines of Business except Card Services and Corporate
Staff Functions, (ii) annual negative pre-tax, pre-loan loss reserve income at
the Line of Business level for Card Services; and (iii) negative annual net
income at the Firm level for Corporate Staff functions. The provision and
exclusion definitions and calculations for Lines of Business may vary and will
be communicated by Line of Business management.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

   “Review Committee” means a committee consisting of the Firm’s senior Risk,
Human Resources, Legal and Financial officers and the Chief Executive Officer of
the Line of Business for which the review is undertaken.

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,

 

  •  

75% if you have at least 4 but less than 5 years of continuous service, or

 

  •  

100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.

Conditions for Continued Vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility. If you breach “Your Obligations” or fail to comply with
requirements of “Full Career Eligibility”, for example, by becoming employed by
a Financial Service Company, during the remaining vesting period, you will be
required to repay the Fair Market Value, determined as of the date the shares
were distributed, of any shares that would not otherwise have vested during that
period.

Failure to Satisfy Conditions for Continued Vesting

If you do not satisfy the above “Conditions for Continued Vesting,” your award
will be immediately cancelled. You also will be required to repay the Fair
Market Value of any shares that were distributed to you that would have been
outstanding as restricted stock units on the date you failed to satisfy the
“Condition for Continued Vesting” but for their accelerated distribution (as
described in the “Administrative Provisions” under the heading “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.

Full Career Eligibility

The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.



--------------------------------------------------------------------------------

JPMORGAN CHASE & CO. LONG-TERM INCENTIVE PLAN

TERMS AND CONDITIONS OF JANUARY 18, 2012

RESTRICTED STOCK UNIT AWARD

OPERATING COMMITTEE (Protection-Based Vesting Provisions)

 

Award Agreement   

These terms and conditions are made part of the Award Agreement dated as of
January 18, 2012 (“Grant Date”) awarding restricted stock units pursuant to the
terms of the JPMorgan Chase & Co. Long-Term Incentive Plan (“Plan”). To the
extent the terms of the Award Agreement (all references to which will include
these terms and conditions) conflict with the Plan, the Plan will govern. The
Award Agreement, the Plan and Prospectus supersede any other agreement, whether
written or oral, that may have been entered into by the Firm and you relating to
this award.

 

This award was granted on the Grant Date subject to the Award Agreement. Unless
you decline by the deadline and in the manner specified in the Award Agreement,
you will have agreed to be bound by these terms and conditions, effective as of
the Grant Date. If you decline the award, it will be cancelled as of the Grant
Date.

 

Capitalized terms that are not defined in “Definitions” below or elsewhere in
the Award Agreement will have the same meaning as set forth in the Plan.

 

JPMorgan Chase & Co. will be referred to throughout the Award Agreement as
“JPMorgan Chase,” and together with its subsidiaries as the “Firm.”

Form and Purpose of Award   

Each restricted stock unit represents a non-transferable right to receive one
share of Common Stock following the applicable vesting date.

 

The purpose of this award is to motivate your future performance for services to
be provided during the vesting periods and to align your interests with those of
the Firm and its shareholders. Your prior performance was considered as a factor
in determining the amount of your award.

Dividend Equivalents    If dividends are paid on Common Stock while restricted
stock units under this award are outstanding, you will be paid an amount equal
to the dividend paid on one share of Common Stock, multiplied by the number of
restricted stock units outstanding under this award. Vesting Dates,
Protection-Based Vesting   

This award is intended and expected to vest according to the schedule on your
Award Agreement, provided that you are continuously employed by the Firm, or you
meet the requirements for continued vesting described below, through the
relevant vesting date. However, vesting is subject to the “Recapture Provisions”
below and the following protection-based vesting provisions.

 

All or a portion of the restricted stock units awarded hereunder may be
cancelled in the event that the Chief Executive Officer of JPMorgan Chase
(“CEO”) determines that cancellation is appropriate in light of any one or a
combination of the following factors:

 

(i)      Your performance in relation to the priorities for your position, or
the Firm’s performance in relation to the priorities for which you share
responsibility as a member of the Operating Committee, have been unsatisfactory
for a sustained period of time. Among the factors the CEO may consider in
assessing performance are net income, net revenue, return on equity, earnings
per share and capital ratios of the Firm, both on an absolute basis and, as
appropriate, relative to peer firms.



--------------------------------------------------------------------------------

  

(ii)      For any one calendar year ending during the vesting period, JPMorgan
Chase’s reported net income is negative.

 

(iii)    Awards granted to participants in a line of business for which you
exercise responsibility were in whole or in part cancelled because the line of
business did not meet its annual Line of Business Financial Threshold (see
“Definitions” below).

 

Further, all restricted stock units outstanding under this award scheduled to
vest on January 13, 2015 automatically will be cancelled if, for the three
calendar years preceding the vesting date, the Firm does not meet the Firmwide
Financial Threshold (see “Definitions” below), unless the CEO determines that it
is appropriate, due to extraordinary circumstances or because a portion of this
award has been forfeited under (i) (ii) or (iii) above to reflect adverse
performance over the vesting period, that some or all such restricted stock
units should vest with respect to a particular individual or individuals.

 

Any determination above with respect to performance-based vesting provisions is
subject to ratification by the Compensation and Management Development Committee
of the Board of Directors of JPMorgan Chase (“Committee”). In the case of an
award to the CEO, all such determinations shall be made by the Committee.

Vesting Periods    The period from the Grant Date to each vesting date will be a
separate “vesting period.” Bonus Recoupment   

In consideration of the grant of this award, you agree that you are subject to
the JPMorgan Chase Bonus Recoupment Policy as in effect from time to time as it
applies both to the cash incentive compensation awarded to you for 2011 and to
this award. You can access this policy through the following link:

 

http://www.jpmorganchase.com/corporate/About-JPMC/corporate-governance-principles.htm#recoupment

Recapture Provisions

 

(Detrimental Conduct,

Risk-Related and Other Recapture Provisions)

  

Notwithstanding any terms of this Award Agreement to the contrary, JPMorgan
Chase reserves the right in its sole discretion to cancel your outstanding
restricted stock units under this award and/or to recover from you an amount
equal to the Fair Market Value (determined as of the vesting date) of the net
number of shares distributed to you under this award:

 

•     If you engaged in conduct detrimental to the Firm insofar as it causes
material financial or reputational harm to the Firm or its business activities,
or

 

•     If this award was based on materially inaccurate performance metrics,
whether or not you were responsible for the inaccuracy, or

 

•     If this award was based on a material misrepresentation by you, or

 

•     If you improperly or with gross negligence failed to identify, raise or
assess, in a timely manner and as reasonably expected, risks and/or concerns
with respect to risks material to the Firm or its business activities, or

 

•     If your employment was terminated for Cause (see “Definitions” below) or
the Firm determines after the termination of your employment that your
employment could have been terminated for Cause.

 

See “Remedies” below for additional information. The Firm’s right to cancel
and/or recover value of this award (or any cash bonus) under the JPMorgan Chase
Bonus Recoupment Policy and the other provisions of this award relate to the
organizational goals of the Firm as that as defined regulations issued under
Section 409A of the Internal Revenue Code (“Code”).



--------------------------------------------------------------------------------

Termination of Employment    Except as explicitly set forth below under “Job
Elimination,” “Full Career Eligibility,” “Government Office,” “Disability” and
“Death,” any restricted stock units outstanding under this award will be
cancelled effective on the date your employment with the Firm terminates for any
reason. Job Elimination, Full Career Eligibility, Government Office, Disability
  

You will be eligible to continue to vest in your outstanding restricted stock
units under the terms of this award following the termination of your employment
if one of the following circumstances applies to you.

 

Job Elimination:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      the Director Human Resources of the Firm or nominee in his or her sole
discretion determines that the Firm terminated your employment because your job
was eliminated, and

 

•      after you are notified that your job will be eliminated, you provide such
services as requested by the Firm in a cooperative and professional manner, and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

Full Career Eligibility:

 

This award will continue to vest on the original schedule, subject to the prior
written consent of the Firm, following termination of employment in the event
that:

 

•      you leave the Firm voluntarily, have completed at least five years of
continuous service with the Firm immediately preceding your termination date,
and the sum of your age and Recognized Service (as defined below) on your date
of termination equals or exceeds 60, and

 

•      you provide at least 90 days advance written notice to the Firm of your
intention to voluntarily terminate your employment under this provision, during
which notice period you provide such services as requested by the Firm in a
cooperative and professional manner and you do not perform any services for any
other employer, and

 

•      for the remainder of the relevant vesting period, you do not (i) perform
services in any capacity (including self-employment) for a Financial Services
Company (as defined below) or (ii) work in your profession (whether or not for a
Financial Services Company); provided that you may work for a government,
education or Not-for-Profit Organization (as defined below), and

 

•      you satisfy the Release/Certification Requirements set forth below.

 

After receipt of such advance written notice, the Firm may choose to have you
continue to provide services during such 90-day period or shorten the length of
the 90-day period at the Firm’s discretion, but to a date no earlier than the
date you would otherwise meet the age and service requirements. The foregoing
clause dealing with Full Career Eligibility has no application to any United
States taxpayer who is or becomes subject to Section 457A of the Code.

 

You must notify JPMorgan Chase in writing in advance if you plan to perform
services for any party or if you will be self-employed during the vesting
periods. Failure to provide such notification could impact award vesting

Additional advance notice requirements may apply for employees subject to notice
period policies. (See “Special Notice Period” below.)



--------------------------------------------------------------------------------

  

Government Office:

 

All or a portion of this award may continue to vest on the original schedule if
you voluntarily resign to accept a Government Office or become a candidate for
an elective Government Office, as described at the end of these terms and
conditions under the section “Government Office.”

 

Disability:

 

This award will continue to vest on the original schedule following termination
of employment in the event that:

 

•      your employment with the Firm terminates because (i) you are unable to
return to work while you are receiving benefits under the JPMorgan Chase Long
Term Disability Plan, or for non-U.S. employees, under the equivalent JPMorgan
Chase-sponsored local country plan (“LTD Plan”), or (ii) if you are not covered
by a LTD Plan, you are unable to return to work due to a long-term disability
that would qualify for benefits under the applicable LTD Plan, as determined by
the Firm or a third-party designated by the Firm, and you request in writing
continued vesting due to such disability within 30 days of the date your
employment terminates and provide requested supporting documentation; and

 

•      you satisfy the Release/Certification Requirements set forth below;.

Release/Certification   

In order to qualify for continued vesting after termination of your employment
under any of the foregoing circumstances:

 

•      you must timely execute and deliver a release of claims in favor of the
Firm, having such form and terms as the Firm shall specify,

 

•      with respect to Full Career Eligibility, prior to the termination of your
employment, you must confirm with management that you meet the eligibility
criteria (including providing at least 90 days advance written notification) and
advise that you are seeking to be treated as an individual eligible for Full
Career Eligibility, and

 

except in the case of a job elimination, it is your responsibility to take the
appropriate steps to certify to the Firm prior to each vesting date on the
authorized form of the Firm that you have complied with the employment
restrictions applicable to you (as described above) throughout the vesting
period and otherwise complied with all other terms of the Award Agreement. (See
“Your Obligations” below.)

Death    If you die while you are eligible to vest in restricted stock units
under this award, the restricted stock units will immediately vest and will be
distributed in shares of Common Stock (after applicable tax withholding) to your
designated beneficiary on file with the Firm’s Stock Administration Department,
or if no beneficiary has been designated or survives you, then to your estate.
Any shares will be distributed by the later of the end of the calendar year in
which you die or the 15th day of the third month following your date of death.
Your Obligations    In consideration of the grant of this award, you agree to
comply with and be bound by the following:

•      Non-Solicitation of Employees and Customers

   During your employment by the Firm and for one year following the termination
of your employment, or if longer, during all remaining vesting periods if you
continue to vest after your employment with the Firm terminates, you will not
directly or indirectly, whether on your own behalf or on behalf of any other
party, without the prior written consent of the Director Human Resources of
JPMorgan Chase: (i) solicit, induce or encourage any of the Firm’s then current
employees to leave the Firm or to apply for employment elsewhere, (ii) hire any
employee or former employee who was employed by the Firm at the date your
employment terminated, unless the individual’s employment terminated because his
or her job was eliminated, or the individual’s employment with the Firm has been
terminated for more than six months, (iii) to the fullest extent enforceable
under applicable law, solicit or induce or attempt to induce to leave the Firm,
or divert or attempt to divert from doing business with the Firm, any then
current customers,



--------------------------------------------------------------------------------

  

suppliers or other persons or entities that were serviced by you or whose names
became known to you by virtue of your employment with the Firm, or otherwise
interfere with the relationship between the Firm and such customers, suppliers
or other persons or entities. This does not apply to publicly known
institutional customers that you service after your employment with the Firm
without the use of the Firm’s confidential or proprietary information.

 

These restrictions do not apply to authorized actions you take in the normal
course of your employment with the Firm, such as employment decisions with
respect to employees you supervise or business referrals in accordance with the
Firm’s policies.

•      Confidential Information

   You may not, either during your employment with the Firm or thereafter,
directly or indirectly use or disclose to anyone any confidential information
related to the Firm’s business, except as explicitly permitted by the JPMorgan
Chase Code of Conduct and applicable policies or law or legal process.
“Confidential information” shall have the same meaning for the Award Agreement
as it has in the JPMorgan Chase Code of Conduct.

•      Non-Disparagement

   You may not, either during your employment with the Firm or thereafter, make
or encourage others to make any public statement or release any information in
verbal, written, electronic or any other form, that is intended to, or
reasonably could be foreseen to, disparage, embarrass or criticize the Firm or
its employees, officers, directors or shareholders as a group. This shall not
preclude you from reporting to the Firm’s management or directors or to the
government or a regulator conduct you believe to be in violation of the law or
the Firm’s Code of Conduct or responding truthfully to questions or requests for
information to the government, a regulator or in a court of law in connection
with a legal or regulatory investigation or proceeding.

•      Cooperation

   You agree to cooperate fully with and provide full and accurate information
to the Firm and its counsel with respect to any matter (including any audit, tax
proceeding, litigation, investigation or governmental proceeding) with respect
to which you may have knowledge or information, subject to reimbursement for
actual, appropriate and reasonable expenses incurred by you.

•      Compliance with Award Agreement

   You agree that you will provide the Firm with any information reasonably
requested to determine compliance with the Award Agreement, and you authorize
the Firm to disclose the terms of the Award Agreement to any third party who
might be affected thereby, including your prospective employer.

•      Special Notice Period

  

If you are subject to a notice period, whether by contract or by policy, that
requires you to provide advance written notice of your intention to terminate
your employment (“Special Notice Period”), then as consideration for this Award,
you shall provide the Firm with the necessary advance written notice that
applies to you, as specified by such contract or policy.

 

After receipt of your notice, the Firm may choose to have you continue to
provide services during the applicable Special Notice Period or may place you on
a paid leave for all or part of the applicable Special Notice Period. During the
Special Notice Period, you shall continue to devote your full time and loyalty
to the Firm by providing services in a cooperative and professional manner and
not perform any services for any other employer and shall receive your base
salary and certain benefits until your employment terminates. You and the Firm
may mutually agree to waive or modify the length of the Special Notice Period.

 

Regardless of whether a Special Notice Period applies to you, you must comply
with the 90-day advance notice period described under “Full Career Eligibility”
in the event you wish to terminate employment under the Full Career Eligibility
provision.



--------------------------------------------------------------------------------

Remedies   

•    Cancellation

  

In addition to the provisions described under “Protection-Based Vesting,”
“Termination of Employment” and “Recapture Provisions”, your outstanding
restricted stock units under this award may be cancelled if:

 

•      the Firm in its sole discretion determines that you are not in compliance
with any of the advance notice/cooperation requirements or employment
restrictions applicable to your termination of employment, or

 

•      you fail to return the required forms specified under
“Release/Certification” within the specified deadline, including the
certification required immediately prior to a vesting date under Full Career
Eligibility and Disability, or

 

•      you violate any of the provisions as set forth above in “Your
Obligations.”

•    Recovery

  

In addition, you may be required to pay the Firm an amount equal to the Fair
Market Value (determined as of the vesting date) of the net number of shares of
Common Stock distributed to you under this award as follows:

 

•      shares distributed within the one year period prior to your violation of
any of the provisions as set forth above in “Your Obligations,”

 

•      shares distributed at any time following termination of employment when
you were not in compliance with the employment restrictions then applicable to
you during the vesting period,

 

•      shares distributed within the one year period immediately preceding and
any time after your termination of employment, if your employment was terminated
or the Firm determines that your employment could have been terminated, for
Cause,

 

•      for a period up to one year after shares are distributed under this award
(or any longer period applicable in the case of termination for Cause), to the
extent that the Firm determines appropriate pursuant to “Recapture Provisions”
above.

 

Payment may be made in shares of Common Stock or in cash. You agree that this
repayment will be a recovery of shares to which you were not entitled under this
agreement and is not to be construed in any manner as a penalty. You also
acknowledge that a violation or attempted violation of the obligations set forth
herein will cause immediate and irreparable damage to the Firm, and therefore
agree that the Firm shall be entitled as a matter of right to an injunction,
from any court of competent jurisdiction, restraining any violation or further
violation of such obligations; such right to an injunction, however, shall be
cumulative and in addition to whatever other remedies the Firm may have under
law or equity. In any action or proceeding by the Firm to enforce the terms and
conditions of this Award Agreement where the Firm is the prevailing party, the
Firm shall be entitled to recover from you its reasonable attorneys’ fees and
expenses incurred in such action or proceeding.

Administrative Provisions   

Withholding Taxes: Except as described in the next two sentences, the Firm will
retain from each distribution the number of shares of Common Stock required to
satisfy applicable tax obligations (including, to the extent legally
permissible, recovery by the Firm of fringe benefit taxes). Alternatively, the
Firm, in its sole discretion, may implement any other desirable or necessary
procedures, so that appropriate withholding and other taxes are paid to the
competent authorities with respect to the vested shares, dividend equivalents
and the award This may include but is not limited to (i) a market sale of a
number of such shares on your behalf substantially equal to the withholding or
other taxes, (ii) to the extent required by law, withhold from cash
compensation, an amount equal to any withholding obligation with respect to
vested shares, the award and dividend equivalents, and (iii) retaining vested
shares or dividend equivalents until you pay any taxes associated with the
shares, the dividend equivalents or the award directly to the competent
authorities. For United States tax purposes, dividend equivalents are treated as
wages and subject to tax withholding when paid.

 

Right to Set Off: The Firm may, to the maximum extent permitted by applicable
law, retain for itself funds or securities (i) otherwise payable to you pursuant
to this award, or (ii) held in your name under



--------------------------------------------------------------------------------

  

any banking, brokerage or other accounts or instruments maintained with the
Firm, to satisfy any obligation or debt that you owe to the Firm. The Firm may
not retain such funds or securities payable under this award until such time as
they would otherwise be distributable to you in accordance with the Award
Agreement.

 

No Ownership Rights: Restricted stock units do not convey the rights of
ownership of Common Stock and do not carry voting rights. No shares of Common
Stock will be issued to you until after the restricted stock units have vested
and all applicable restrictions have lapsed. Prior to any vesting date, JPMorgan
Chase may impose, as of such vesting date and for up to 30 days following such
date, such restrictions on the Common Stock to be issued to you as it may deem
appropriate, including, but not limited to, restricting the sale, transfer,
pledge, assignment or encumbrance of such shares of Common Stock. The imposition
of such restrictions shall not be deemed an amendment of your Award Agreement
subject to your consent. Shares will be issued in accordance with JPMorgan
Chase’s procedures for issuing stock. By accepting this award, you authorize the
Firm, in its discretion, to establish on your behalf a brokerage account in your
name with the Firm and deliver to that brokerage account any vested shares
derived from the award and, for avoidance of doubt, you further agree that it
shall apply to prior awards. JPMorgan Chase’s obligation hereunder is unfunded.

 

Binding Agreement: The Award Agreement will be binding upon any successor in
interest to JPMorgan Chase, by merger or otherwise.

 

Not a Contract of Employment: Nothing contained in the Award Agreement
constitutes a contract of employment or continued employment. Employment is
“at-will” and may be terminated by either you or JPMorgan Chase for any reason
at any time. This award does not confer any right or entitlement to, nor does
the award impose any obligation on the Firm to provide, the same or any similar
award in the future and its value is not compensation for purposes of
determining severance.

 

Section 409A Compliance: To the extent that Section 409A of the Code is
applicable to an award, distributions of shares and cash thereunder are intended
to comply with Section 409A of the Code, and the Agreement Award shall be
interpreted in a manner consistent with such intent.

 

Notwithstanding anything herein to the contrary, if you (i) are subject to
taxation under the Code, (ii) are a specified employee as defined in the
JPMorgan Chase 2005 Deferred Compensation Plan and (iii) have incurred a
separation from service (as defined In that Plan) and if any units/ shares under
this award represent deferred compensation as defined in Section 409A and such
shares are distributable to you as a result your separation from service, then
those shares will be delivered to you on first business day of the first
calendar month after the expiration of six full months from date of your
separation from service. Further, if prior to any vesting date, your award is
not subject to a substantial risk of forfeiture as defined by regulations issued
under Section 409A of the Code, then the remainder of each calendar year
immediately following (i) each vesting date shall be a payment date for purposes
of distributing the vested portion of the award and (ii) each date that JPMorgan
Chase specifies for payment of dividends declared on its Common Stock shall be
the payment date(s) for purposes of dividend equivalent payments.

 

Change in Outstanding Shares: In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, issuance of a new class of common stock, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to stockholders of Common Stock other
than regular cash dividends, the Committee will make an equitable substitution
or proportionate adjustment, in the number or kind of shares of Common Stock or
other securities issued or reserved for issuance pursuant to the Plan and to any
Restricted Stock Units outstanding under this award for such corporate events.

 

Interpretation/Administration: The Committee has sole and complete authority to
interpret and administer this Award Agreement, including, without limitation,
the power to (i) interpret the Plan and the



--------------------------------------------------------------------------------

  

terms of this Award Agreement; (ii) determine the reason for termination of
employment; (iii) determine application of the post-employment obligations and
cancellation and recovery provisions; (iv) decide all claims arising with
respect to this Award; and (v) delegate such authority as it deems appropriate.
Any determination by such Committee or its delegate shall be binding on all
parties.

 

Notwithstanding anything herein to the contrary, the Firm’s and the Committee’s
determinations under the Plan and the Award Agreements are not required to be
uniform. By way of clarification, the Committee and the Firm shall be entitled
to make non-uniform and selective determinations and modifications under Award
Agreements and the Plan.

 

Amendment: The Committee or its delegate reserves the right to amend this Award
Agreement in any manner, at any time and for any reason; provided, however, that
no such amendment shall materially adversely affect your rights under this Award
Agreement without your consent except to the extent that the Committee or its
delegate considers advisable to comply with applicable laws, regulatory
requirements or take into account changes in or interpretations of applicable
laws or accounting rules or standards. To extent permitted by Section 409A of
the Code, a change in a scheduled vesting date and any restrictions imposed with
respect to shares of Common Stock that are issued to you as set forth in under
the “No Ownership Rights” shall not be deemed to materially adversely affect
your rights under this Award Agreement requiring your consent. This Award
Agreement may not be amended except in writing signed by the Director Human
Resources of JPMorgan Chase.

 

Severability: If any portion of the Award Agreement is determined by the Firm to
be unenforceable in any jurisdiction, any court of competent jurisdiction or the
Director Human Resources may reform the relevant provisions (e.g., as to length
of service, time, geographical area or scope) to the extent the Firm considers
necessary to make the provision enforceable under applicable law.

 

Accelerated Distribution for Ethics or Conflict Reasons Resulting From
Employment by a Government Entity: Upon receipt of satisfactory evidence that
applicable United States federal, state, local, foreign or supranational ethics
or conflict of interest laws or regulations require you to divest your interest
in JPMorgan Chase restricted stock units, the Firm may accelerate the
distribution of all or part of your outstanding award effective as of the
required divesture date; provided that no accelerated distribution shall occur
if the Firm determines that such acceleration will violate Section 409A of the
Code. If you have voluntarily terminated your employment and have satisfied the
requirements of the “Government Office” section of this award, acceleration
shall apply (to extent required) to the percentage of your outstanding award
that would continue to vest under that section. In the case of a termination of
employment where the award is outstanding as a result of “Job Elimination” or
“Full Career Eligibility”, then acceleration shall apply, to the extent
required, to the full outstanding award. Notwithstanding accelerated
distribution pursuant to the foregoing, you will remain subject to the
applicable terms of your Award Agreement as if your award had remained
outstanding for the duration of the original vesting period, including, but not
limited to, repayment obligations and employment restrictions in the case of
“Full Career Eligibility” or “Government Office.”

 

Use of Personal Data: By accepting this award, you have acknowledged that the
Firm may use your personal data for purposes of (i) determining your
compensation, (ii) payroll activities, including, but not limited to, tax
withholding and regulatory reporting, (iii) registration of shares and units,
(iv) establishing brokerage account on your behalf, and (v) all other lawful
purposes related to your employment and this award and that the Firm may provide
such data to third party vendors with whom it has contracted to provide such
services. You may terminate this authorization at any time except with respect
to tax and regulatory reporting. In such case, your award will be cancelled.

 

Governing Law: This award shall be governed by and construed in accordance with
the laws of the State of New York, without regard to conflict of law principles.



--------------------------------------------------------------------------------

  

Choice of Forum: By accepting this award, you agree that to the extent not
otherwise subject to arbitration under an arbitration agreement between you and
the Firm, any dispute arising directly or indirectly in connection with this
award or the Plan shall be submitted to arbitration in accordance with the rules
of the American Arbitration Association if so elected by the Firm in its sole
discretion. In the event such a dispute is not subject to arbitration for any
reason, you agree to accept the exclusive jurisdiction and venue of the United
States District Court for the Southern District of New York with respect to any
judicial proceeding in connection with this award or the Plan. You waive, to the
fullest extent permitted by law, any objection to personal jurisdiction or to
the laying of venue of such dispute and further agree not to commence any action
arising out of or relating to this award or the Plan in any other forum.

 

Waiver of Jury Trial/Class Claims: By accepting this award, you agree, with
respect to any claim brought in connection with your employment with the Firm
(i) to waive the right to a jury trial and (ii) that any judicial proceeding or
arbitration claim will be brought on an individual basis, and you hereby waive
any right to submit, initiate, or participate in a representative capacity or as
a plaintiff, claimant or member in a class action, collective action, or other
representative or joint action.

 

Nontransferability: Neither this award or any other outstanding awards of
restricted stock units, nor your interests or rights in any such awards, shall
be assigned, pledged, transferred, hypothecated or subject to any lien. An award
may be transferred following your death by will, the laws of descent or by a
beneficiary designation on file with the Firm.

Definitions   

“Cause” means a determination by the Firm that your employment terminated as a
result of your (i) violation of any law, rule or regulation (including rules of
self-regulatory bodies) related to the Firm’s business, (ii) indictment or
conviction of a felony, (iii) commission of a fraudulent act, (iv) violation of
the JPMorgan Code of Conduct or other Firm policies or misconduct related to
your duties to the Firm (other than immaterial and inadvertent violations or
misconduct), (v) inadequate performance of the duties associated with your
position or job function or failure to follow reasonable directives of your
manager, or (vi) any act or failure to act that is injurious to the interests of
the Firm or its relationship with a customer, client or employee.

 

“Financial Services Company” means a business enterprise that employs you in any
capacity (as an employee, contractor, consultant, advisor, self-employed
individual, etc. (whether paid or unpaid) and engages in:

 

•      commercial or retail banking, including, but not limited to, commercial,
institutional and personal trust, custody and/or lending and processing
services, originating and servicing mortgages, issuing and servicing credit
cards,

 

•      insurance, including but not limited to, guaranteeing against loss, harm,
damage, illness, disability or death, providing and issuing annuities, acting as
principal, agent or broker for purpose of the forgoing,

 

•      financial, investment or economic advisory services, including but not
limited to, investment banking services (such as advising on mergers or
dispositions, underwriting, dealing in, or making a market in securities or
other similar activities), brokerage services, investment management services,
asset management services, and hedge funds,

 

•      issuing, trading or selling instruments representing interests in pools
of assets or in derivatives instruments;

 

•      advising on, or investing in, private equity or real estate, or

 

•      any similar activities that JPMorgan Chase determines in its sole
discretion constitute financial services.

 

“Firmwide Financial Threshold” means a Cumulative Return on Tangible Common
Equity for 2012, 2013 and 2014 of less than 15%. Cumulative Return on Tangible
Common Equity means (i) the sum of the Firm’s reported net income for all three
years, divided by (ii) reported year-end tangible equity averaged over the three
years.



--------------------------------------------------------------------------------

  

“Government Office” means (i) a full-time position in an elected or appointed
office in local, state, or federal government (including equivalent positions
outside the U.S. or in a supranational organization), not reasonably anticipated
to be a full-career position, or (ii) conducting a bona fide full-time campaign
for such an elective public office after formally filing for candidacy, where it
is customary and reasonably necessary to campaign full-time for the office.

 

“Line of Business Financial Threshold” means, for each of the highest-level
business units of the Firm (e.g., Investment Bank, Asset Management), the
financial threshold applicable under certain 2012 restricted stock unit awards
granted to individuals designated as “Tier 1.” Unless otherwise specified, the
applicable financial threshold will be negative annual pre-provision net income.

 

“Not-for-Profit Organization” means an entity exempt from tax under state law
and under Section 501(c)(3) of the Code. Section 501(c)(3) includes entities
organized and operated exclusively for religious, charitable, scientific,
testing for public safety, literary or educational purposes, or to foster
national or international amateur sports competition or for the prevention of
cruelty to children or animals.

 

“Recognized Service” means the period of service as an employee set forth in the
Firm’s applicable service-related policies.



--------------------------------------------------------------------------------

Government Office

You may be eligible to continue vesting in all or part of your award if you
voluntarily resign to accept a Government Office (as defined below) or to become
a candidate for an elective Government Office.

Eligibility

Eligibility for continued vesting is conditioned on your providing the Firm:

 

  •  

At least 60 days’ advance written notice of your intention to resign to accept
or pursue a Government Office, during which period you must perform in a
cooperative and professional manner services requested by the Firm and not
provide services for any other employer. The Firm may elect to shorten this
notice period at the Firm’s discretion.

 

  •  

Confirmation, in a form satisfactory to the Firm, that vesting in this award
pursuant to this provision would not violate any applicable law, regulation or
rule.

 

  •  

Documentation in a form satisfactory to the Firm that your resignation is for
the purpose of accepting a Government Office or becoming a candidate for a
Government Office.

Continued vesting

Subject to the conditions below, the percentage of your outstanding awards with
respect to each vesting date that will continue to vest in accordance with this
award’s original schedule will be based on your years of continuous service
completed with the Firm immediately preceding your termination date, as follows:

 

  •  

50% if you have at least 3 but less than 4 years of continuous service,

 

  •  

75% if you have at least 4 but less than 5 years of continuous service, or

 

  •  

100% if you have 5 or more years of continuous service.

The portion of the award not subject to continued vesting will be cancelled on
the date your employment terminates.

Conditions for Continued Vesting

 

  •  

You must remain in a non-elective Government Office for two or more years after
your employment with the Firm terminates.

 

  •  

In the case of resignation from the Firm to campaign for an elective Government
Office, your name must be on the primary or final public ballot for the
election. (If you are not elected, see below for employment restrictions.)

Satisfaction of Conditions for Continued Vesting

If your service in a Government Office ends two years or more after your
employment with the Firm terminates, or in the case of resignation from the Firm
to campaign for a Government Office, your name is on the primary or final public
ballot for the election and you are not elected, any awards then outstanding and
any awards that would have then been outstanding but for an accelerated
distribution of shares (as described in the “Administrative Provisions” under
the heading “Accelerated Distribution for Ethics or Conflict Reasons Resulting
From Employment by a Government Entity”) will be subject for the remainder of
the applicable vesting period to the same terms and conditions of this Award
Agreement, including employment restrictions during the vesting period, as if
you had resigned from the Firm having met the requirements for Full Career
Eligibility. If you breach “Your Obligations” or fail to comply with
requirements of “Full Career Eligibility”, for example, by becoming employed by
a Financial Service Company, during the remaining vesting period, you will be
required to repay the Fair Market Value, determined as of the date the shares
were distributed, of any shares that would not otherwise have vested during that
period.

Failure to Satisfy Conditions for Continued Vesting

If you do not satisfy the above “Conditions for Continued Vesting,” your award
will be immediately cancelled. You also will be required to repay the Fair
Market Value of any shares that were distributed to you that would have been
outstanding as restricted stock units on the date you failed to satisfy the
“Condition for Continued Vesting” but for their accelerated distribution (as
described in the “Administrative Provisions” under the heading “Accelerated
Distribution for Ethics or Conflict Reasons Resulting From Employment by a
Government Entity”). Fair Market Value for this purpose will be determined as
the date that the shares were distributed.

Full Career Eligibility

The “Government Office” section of this award does not apply to you if you
satisfy the requirement for “Full Career Eligibility” as of the date that you
voluntarily terminate your employment with the Firm.